PER CURIAM.
The final judgment of marriage dissolution and contempt order under review were within the discretion of the trial court to enter and are, accordingly, affirmed as being supported by substantial competent evidence. We have no authority to retry this case on appeal or disturb the trial court’s discretion herein in any way. Duncan v. Duncan, 379 So.2d 949 (Fla.1980); Ingram v. Ingram, 379 So.2d 955 (Fla.1980); Rosenberg v. Rosenberg, 371 So.2d 672 (Fla.1979), adopting 352 So.2d 867 (Fla. 3d DCA 1977); (Hubbart, J. dissenting); Herzog v. Herzog, 346 So.2d 56 (Fla.1977); Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Koeppel v. Koeppel, 351 So.2d 766 (Fla. 3d DCA 1977); Pfohl v. Pfohl, 345 So.2d 371 (Fla. 3d DCA 1977); Silvers v. Silvers, 274 So.2d 555 (Fla. 3d DCA 1973); Studdle v. Studdle, 267 So.2d 688 (Fla. 3d DCA 1972); Marcel v. Marcel, 132 So.2d 210 (Fla. 2d DCA 1961).